United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1968
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Yordan Chapelli-Pedroso,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 24, 2011
                                Filed: August 31, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Yordan Chapelli-Pedroso appeals from the sentence the district court1 imposed
after he pled guilty to distributing and aiding and abetting in the distribution of 50
grams or more of a mixture or substance containing a detectable amount of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2.
Counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967).



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We conclude that the district court committed no procedural error in sentencing
Chapelli-Pedroso, and imposed a substantively reasonable sentence. See Gall v.
United States, 552 U.S. 38, 51 (2007) (in reviewing sentence, appellate court first
ensures that district court committed no significant procedural error, and then
considers substantive reasonableness of sentence under abuse-of-discretion standard;
if sentence is within Guidelines range, appellate court may apply presumption of
reasonableness); United States v. Valadez, 573 F.3d 553, 556 (8th Cir. 2009) (per
curiam) (sentence at bottom of Guidelines range is presumed reasonable). Nothing
in the record indicates that the district court failed to consider a relevant 18 U.S.C.
§ 3553(a) sentencing factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing relevant factors. See
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (describing ways in which
court might abuse its discretion at sentencing).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-